Citation Nr: 0122900	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a sprain injury of the low back and 
spondylolysis of L5-S1.  

2.  Entitlement to an evaluation in excess of 10 percent for 
blepharoconjunctivitis of the left eye.  

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a meniscectomy of the right knee.  

4.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from an initial rating determination.  

5.  Entitlement to a compensable evaluation for residuals of 
a sprain injury to the right shoulder.  

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine injury, and, if so, entitlement to service 
connection.  

8.  Entitlement to service connection for a thoracic spine 
disorder.  

9.  Entitlement to service connection for a disability 
manifested by arthralgia of the left shoulder.  

10.  Entitlement to service connection for a disability 
manifested by arthralgia of the left forearm.  

11.  Entitlement to service connection for a disability 
manifested by arthralgia of the little finger.  

12.  Entitlement to service connection for radiculopathy of 
the left leg and ankle.  

13.  Entitlement to service connection for post-phlebitic 
syndrome of the left calf.  

14.  Entitlement to service connection for a disability 
manifested by headaches.  

15.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability arising from VA 
hospitalization and medical treatment in 1995, including a 
gallbladder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1962 to May 1965 
and from June 1970 to November 1972.  This matter comes to 
the Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama. 

After filing his claim regarding a gallbladder disorder, the 
appellant informed the RO in a December 13, 1999, telephone 
call that he was not claiming compensation for a gallbladder 
disorder.  In a statement four days later, though, he 
indicated that he continued to seek compensation for a 
gallbladder disorder.  

The issues of entitlement to increased ratings for residuals 
of a sprain injury of the low back and spondylolysis of L5-
S1, for post-operative residuals of right knee meniscectomy, 
and for residuals of a sprain injury to the right shoulder, 
and the issues of entitlement to service connection for a 
cervical spine injury, a thoracic spine disorder, a 
disability manifested by arthralgia of the left shoulder, a 
disability manifested by arthralgia of the left forearm, a 
disability manifested by arthralgia of the little finger, 
radiculopathy of the left leg and ankle, post-phlebitic 
syndrome of the left calf, and a disability manifested by 
headaches are the subjects of the remand herein.

FINDINGS OF FACT

1.  With respect to the claims seeking higher evaluations for 
blepharoconjunctivitis of the left eye, bilateral hearing 
loss, and tinnitus, the claim seeking to reopen the cervical-
spine-injury claim, and the claim for compensation pursuant 
to 38 U.S.C.A. § 1151 for a gallbladder disorder, all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Blepharoconjunctivitis of the left eye is manifested by 
subjective complaints of redness and burning of the eyelid, 
with objective symptoms of two to three plus collarettes and 
blocked Meibomian glands, without visual interference or 
disfigurement.

3.  The appellant's bilateral tinnitus is manifested by 
constant, or recurrent, ringing in the ears as a persistent 
symptom of head injury.  

4.  Bilateral tinnitus does not markedly interfere with 
employment or cause frequent hospitalization.

5.  In October 1999, the average pure tone threshold loss in 
the right ear was 33 decibels with 94 percent speech 
discrimination; the average pure tone threshold loss in the 
left ear was 31 decibels with 94 percent speech 
discrimination.  

6.  The RO denied service connection for a cervical spine 
disorder in June 1978 and notified the veteran of his appeal 
rights.  He did not appeal.

7.  The new evidence submitted after the June 1978 rating 
decision bears directly and substantially upon the claim, is 
neither cumulative nor redundant, and must be considered to 
fairly decide the merits of the claim.  

8.  A gallbladder disorder was not the result of VA hospital 
care, medical or surgical treatment, or examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for blepharoconjunctivitis of the left eye are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.84a, 
4.118, Diagnostic Codes 6018, 6019, 7800 (2000).  

2.  There is no legal entitlement to a schedular evaluation 
in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.87a, Diagnostic Code 
6260 (2000).  

3.  There is no basis for referral of the claim for higher 
evaluation for tinnitus for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b) (2000).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 
(2000).  

5.  The June 1978 rating decision denying entitlement to 
service connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302 
(2000).

6.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for a 
cervical spine injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

7.  The appellant is not entitled to compensation, including 
for a gallbladder disorder, under 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in 1995.  38 U.S.C.A. § 1151 (West Supp. 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records indicated that the appellant 
injured his right knee in 1963 and 1964.  During his initial 
period of service, the service medical records revealed 
normal hearing and visual acuity, no tinnitus, and normal 
clinical evaluations of the eyes, spine, and abdomen.  Prior 
to his entry into his second period of service, the March 
1970 examination showed granulated eyelids and an August 1971 
physical profile record noted an unspecified visual defect.  
The August 1972 examination and September 1972 medical 
evaluation board report revealed no indications of complaints 
or findings of a cervical spine disorder, a gallbladder 
disorder, hearing loss, tinnitus, or an eye disorder.  

VA examination in April 1970 noted ulcerative blepharitis of 
the both eyes.  

VA audiological examination in January 1973 showed hearing 
loss in both ears and occasional tinnitus.  

VA visual examination in January 1973 indicated mild left 
blepharoconjunctivitis.  The examiner noted that the 
appellant had been bothered for years by redness of the 
eyelids, especially in Vietnam in 1970 to 1971.  

VA orthopedic examination in January 1973 showed that the 
appellant complained of low back pain that sometimes moved 
into the upper back region.  The diagnoses did not identify a 
cervical spine disorder.  

The RO, in a March 1973 rating decision, granted service 
connection for left eye blepharoconjunctivitis (10 percent 
evaluation) and bilateral hearing loss (noncompensable 
evaluation).  

VA orthopedic examination in November 1974 revealed 
degenerative arthritis of the dorsal spine, but was silent as 
to any cervical spine disorder.  

VA neurologic examination in November 1974 found no 
neurologic disease.  

In a December 1974 rating decision, the RO increased to 20 
percent the evaluation assigned to the low back disorder.  

VA orthopedic examination in December 1974 revealed no 
cervical spine disorder.  

VA visual examination in December 1974 found moderately 
severe bilateral blepharoconjunctivitis.  

VA examination in April 1977 indicated that the appellant 
stated his service history included trauma to his head when 
the helicopter in which he was riding crashed.  Examination 
revealed worsening hearing in the right ear, no tinnitus in 
either ear, and normal contour and motion of the cervical 
spine, with some complaints of pain.  The diagnoses included 
residuals of a cervical injury.  The examiner noted that the 
appellant's complaints apparently were "out of proportion to 
the clinical findings".  

VA orthopedic examination in May 1978 was silent as to any 
complaints or findings of a cervical spine disorder.  

In a June 1978 rating decision, the RO denied the appellant's 
claim of service connection for a cervical spine disorder.  
He was notified of that determination by an RO letter dated 
June 23, 1978.  

VA examination in January 1980 indicated that the appellant 
had no specific complaints or findings regarding a cervical 
spine injury.  It was noted that he stated he fell 25 feet 
from a helicopter in 1969 or 1970 after being shot.  

VA hospital records in February and March 1981 indicated that 
the appellant was admitted for treatment of a low back 
disability.  There was no indication of complaints of 
treatment of a cervical spine disorder.  The examiner did 
suggest that the appellant was malingering.  

VA clinical records in August and December 1993 revealed 
cervical spine tenderness, pain radiating from the cervical 
area down his left arm, and limited motion secondary to pain.  
The assessment was degenerative joint disease of the cervical 
spine.  

VA clinical records in September and November 1993 showed 
blepharoconjunctivitis affecting vision in the right eye, 
left eyelid swelling, pain, and mild redness, and no corneal 
abrasion.  

VA clinical records in April 1995 noted cervical tenderness.  

VA hospital records in May 1995 indicated that the appellant 
underwent right knee surgery and had an uneventful 
postoperative course, with the exception of severe disabling 
left chest pain three days following the procedure.  
Examiners found no infarction or pulmonary embolus and the 
appellant was discharged to home.  

VA hospital records indicated that the appellant was admitted 
again on May 30, 1995 with continuing complaints of chest 
pain; the examiners suspected pulmonary thromboembolism.  He 
was treated with antibiotics and on June 6, 1995 was 
transferred to another VA hospital that could better handle 
his care.  At that time, an abdominal computer tomography 
(CT) scan noted a thickened and nonfunctioning gallbladder 
and examiners were concerned it might be gangrenous.  

VA hospital records from June 6 to 13, 1995 indicated that 
the appellant was admitted to another VA hospital with a 
diagnosis of acute cholecystitis.  On June 8th, he underwent 
open cholecystectomy, which he tolerated.  On June 13th, he 
was transferred back to the initial VA hospital that had 
treated him in May 1995.  

VA hospital records from June 13 to 15, 1995 showed that the 
appellant underwent a normal course of convalescence and was 
discharged.  

VA clinical records in January 1997 showed the appellant's 
complaints of chronic neck pain radiating down his left arm, 
numbness, and decreased strength in the left arm.  It was 
noted that a magnetic resonance image (MRI) of the cervical 
spine in December 1996 was normal.  

VA orthopedic examination in April 1998 was silent as to any 
complaints of findings of a cervical spine disorder.  

On VA audiological evaluation in April 1998, the puretone 
average thresholds in the right ear were 25 and in the left 
ear were 30.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right and left ears.  The 
examiner noted that the appellant had bilateral constant 
tinnitus to such an extent that he had to turn all other 
sounds up in order to hear over it.  

On VA audiological evaluation in October 1999, the puretone 
average thresholds in the right ear were 33 and in the left 
ear were 31.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right and left ears.  The 
examiner noted that the appellant developed constant 
bilateral tinnitus nine to 10 years previously following an 
explosion in Vietnam that caused a bloody right ear.  It was 
noted that the tinnitus was irritating, high pitched, and 
loud.  

VA general medical examination in November 1999 indicated 
that the appellant complained of increasing blurry vision, 
neck pain, and chronic indigestion since 1995.  The examiner 
noted normal external eye, pupil reaction, and eye movements; 
mild bilateral hearing loss; normal neck; normal bowel 
sounds; no hernia; normal neurologic system; and mild 
discomfort at the right upper quadrant with a well-healed 
scar from the gallbladder surgery.  The diagnoses included 
chronic dyspepsia, status post cholecystectomy, and mild 
tinnitus and hearing loss.  

VA neurologic examination in November 1999 showed that the 
appellant complained of neck pain radiating to the left upper 
extremity and constant numbness and weakness in the lower 
extremities.  The impression was chronic neck pain, cervical 
radiculopathy.  The examiner noted that an MRI of the 
cervical spine was negative.  

VA orthopedic examination in November 1999 indicated that the 
appellant complained of a neck disorder that did not bother 
him at the time of his injuries in service, but which 
currently cause significant problems.  The examiner noted a 
VA x-ray report in March 1999 that described minor 
spondylosis of the cervical spine.  Examination revealed loss 
of motion and pain on motion.  The impressions included 
degenerative changes of the cervical spine.  

VA visual examination in November 1999 showed that the 
appellant complained that his eyelids stayed red and burned 
constantly, with some fluctuations, more so in the morning.  
He indicated that he had to stop to rest his eyes two to 
three times per day, for durations of between 15 minutes and 
two hours.  He also complained of blurry vision.  Near visual 
acuity for the left eye was 20/100-1 uncorrected and 20/20 
corrected.  Far visual acuity for the left eye was 20/25 
uncorrected and 20/15-1 corrected.  The examiner noted 
intermittent diplopia after reading, which cleared with rest, 
and full fields to confrontation.  Examination revealed mild 
bilateral ptosis, two to three plus collarettes, and marked 
blockage of the Meibomian gland.  The diagnoses included 
refractive error, presbyopia, convergence insufficiency, 
blepharitis - meibomitis, and early cataracts.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

Before proceeding to the merits of the claims, VA has a duty 
to assist the appellant in the development of evidence 
necessary to substantiate the claim.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159).  Under these 
requirements, VA must: provide the claimant with application 
forms and notify him of an incomplete application; provide 
the claimant with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim; make every reasonable effort to 
obtain relevant records (including private, VA, and other 
Federal agency records) that are adequately identified; and, 
in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In the 
circumstances of this case, there is no prejudice to the 
claimant in the Board's consideration of whether there has 
been substantial compliance with the requirements of VCAA.  
The question is whether the claimant had adequate notice of 
applicable laws and regulations, knew of the need to submit 
evidence and argument with respect to the issue, and whether 
he had the opportunity to address the issue at a hearing.  
Bernard, 4 Vet. App. at 394.

In this case, the appellant filed claims for benefits in June 
and August 1998, and there is no issue as to substantial 
completeness of his claims.  The duty to assist obligates VA 
to give him notice of required information and evidence 
necessary to substantiate the claims.  The RO sent to the 
appellant letters dated in August, October, and November 1999 
and in February 2000 informing him of the evidence necessary 
to substantiate the claims.  The RO also sent to the 
appellant a March 2000 statement of the case concerning the 
issues involved in this appeal, which included a discussion 
of the evidence needed to substantiate the claims.  Through 
the development letters and the statement of the case, the RO 
informed the appellant of the evidence necessary to 
substantiate the claims.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim, 
and make every reasonable effort to obtain relevant private, 
VA, and other Federal agency records that are adequately 
identified.  In his various statements, the appellant 
identified several locations and time frames for his past 
treatment of the disabilities herein at issue.  He maintained 
that he had treatment for his hearing loss as the VA Medical 
Center at Loma Linda, California in 1993.  Those records have 
been obtained and are associated with the record.  He also 
asserted that he underwent gallbladder surgery in 1995 at the 
VA Medical Center in Birmingham, Alabama following treatment 
at the VA Medical Center in Montgomery, Alabama.  Copies of 
the hospital records relevant to that period have been 
obtained and associated with the record.  The appellant also 
identified treatment at other VA facilities, in Tampa, St. 
Petersburg, and Pensacola, Florida, and at Biloxi, 
Mississippi.  However, he either did not specify the claimed 
disorder for which the treatment was provided, or identified 
a disorder not a subject of these determinations.  The Board 
determines that the RO has made every reasonable effort to 
obtain relevant records that have been adequately identified.  

VA must further, in appropriate cases, provide a medical 
examination or opinion when necessary to make a decision on 
the claim.  The record includes an October 1999 VA audiologic 
evaluation and November 1999 general medical, visual, 
orthopedic, and neurologic examinations, thereby 
demonstrating satisfaction of the necessary-examination 
requirement.  

Based on this information, the Board finds that has 
VA satisfied its duty to assist the appellant in the 
development of evidence necessary to substantiate the claim.  

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45.620, 
45,631 (to be codified as amended at 38 C.F.R. § 3.159(d)).  
The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  


B.  Claims for Higher Evaluations

1.  Law and Regulations Generally Applicable

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the tinnitus claim herein at issue, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, as is the case with the claims concerning the 
left eye and hearing loss, the claim for a higher rating is a 
new claim for increase.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

2.  Blepharoconjunctivitis of the Left Eye

The disability is currently evaluated as 10 percent disabling 
pursuant to the criteria of Diagnostic Codes 6018 and 6019.  
Under Diagnostic Code 6018, a 10 percent evaluation is 
assigned for active other chronic conjunctivitis with 
objective symptoms.  If the conjunctivitis is healed, then 
the disability should be rated based on the residuals or, if 
there are no residuals, then as noncompensable.  Under 
Diagnostic Code 6019, for unilateral or bilateral ptosis, if 
the pupil is wholly obscured the disability is to be rated as 
equivalent to 5/200 (1.5/60); if the pupil is one-half or 
more obscured, then it is to be rated as equivalent to 20/100 
(6/30); with less interference with vision, it is to be rated 
as disfigurement.  38 C.F.R. § 4.84a.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (for disfiguring scars of the head, 
face, or neck).

The VA general medical examination in November 1999 noted 
normal external eye, pupil reaction, and eye movements, which 
does not reflect any symptomatology for which a compensable 
evaluation could be assigned.  The VA visual examination on 
November 3, 1999, revealed mild ptosis.  There is no 
indication that the left pupil is wholly obscured or one-half 
or more obscured.  There is no evidence of disfigurement.  
The only subjective complaints are those of redness and 
burning of the eyelids, with varying intensity.  Physical 
examination showed only mild ptosis (ptosis is drooping of 
the upper eyelid from paralysis of the third nerve or from 
sympathetic innervation, Dorland's Illustrated Medical 
Dictionary 1387 (27th ed. 1988)), two to three plus 
collarettes (a collarette is a narrow rim of loosened keratin 
overhanging the periphery of a circumscribed skin lesion, 
attached to the normal surrounding skin, Dorland's 
Illustrated Medical Dictionary 357 (27th ed. 1988)), and 
marked blockage of the Meibomian glands.  No redness was 
noted on examination.

Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck provides for a 10 percent evaluation for moderate 
disfiguring scars; a 30 percent evaluation for severe 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids; and a 50 percent evaluation 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118.  The November 3, 1999 VA visual 
examination showed only mild ptosis.  It does not interfere 
with vision, and it does not represent moderate disfigurement 
required for a 10 percent evaluation under Diagnostic Code 
7800.  

Clearly, the objective symptom of the veteran's 
conjunctivitis are the two to three plus collarettes and 
markedly blocked Meibomian glands.  This fits the criteria 
for a 10 percent evaluation under Diagnostic Code 6018, and 
no more.  This is the highest evaluation assignable under 
Diagnostic Code 6018.  The preponderance of the evidence is 
against assigning a higher evaluation under any other 
potentially applicable diagnostic code, as discusses above.

3.  Tinnitus

With regard to the claim for an evaluation in excess of 10 
percent for tinnitus, the currently assigned 10 percent 
evaluation for tinnitus is established pursuant to the 
criteria of Diagnostic Code 6260.  The relevant evidence 
discussed above showed recurrent tinnitus, thereby warranting 
a 10 percent evaluation.  As the criteria of Diagnostic Code 
6260 does not provide for a higher rating, an evaluation in 
excess of 10 percent is not assignable.  Extraschedular 
consideration is not warranted because there is no evidence 
that the schedular evaluation is inadequate to compensate for 
the average impairment of earning capacity attributable to 
tinnitus.  See 38 C.F.R. § 3.321(b) (2000).  There is no 
evidence of related disability factors such as marked 
interference with employment or frequent periods of 
hospitalization to render application of the regular 
schedular standards impractical.  Id.

4.  Bilateral Hearing Loss

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
See also 38 C.F.R. §§ 4.86, 4.86a, 4.87, 4.87a, 4.87b.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level at the frequencies of 1000, 
2000, 3000, and 4000 cycles per second.  

In April 1998, the puretone average thresholds in the right 
ear were 25 and in the left ear were 30.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right and left ears.  In October 1999, the puretone average 
thresholds in the right ear were 33 and in the left ear were 
31.  Speech audiometry revealed speech recognition ability of 
94 percent in the right and left ears.

To evaluate the degree of disability from bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That Roman numeral 
designation will then be elevated to the next higher Roman 
numeral designation.  38 C.F.R. § 4.86(b).  

The pure tone threshold at each of the four specified 
frequencies is not 55 decibels or more in any of the 
audiometric evaluations.  Nor are the pure tone thresholds 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in any of the evaluations.  Thus, to determine the 
appropriate evaluation, the audiometry measurements set forth 
above are applied to Table VI of 38 C.F.R. § 4.85.  This 
application yields the following Roman numeric designation 
results:  

Examination:			     Right Ear:		      
Left Ear:

April 1998 				  I			  I
October 1999 			  I			  I

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for each of the 
results.  For this reason, it is the Board's determination 
that the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss.  

C.  Finality of the June 1978 Rating Decision 
Concerning Service Connection for a Cervical Spine Injury

In a June 1978 rating decision, the RO denied the appellant's 
claim of service connection for a cervical spine disorder and 
notified him of that decision and of his appellate rights by 
letter dated June 23, 1978.  He did not file a notice of 
disagreement, and the June 1978 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2000).  

The appellant seeks to reopen the claim.  A final rating 
decision may not normally be addressed again, unless it is 
reopened by the submission of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a); see 38 U.S.C.A. § 5108.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 284 (1996).  The prior 
evidence of record is vitally important in determining 
whether evidence is new for purposes of deciding whether to 
reopen a claim.  Id.  Whether new and material evidence is 
submitted is a jurisdictional test - if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

On November 9, 2000, while this appeal was pending, the 
President signed into law the VCAA, eliminating the well-
grounded-claim requirement and fundamentally altering VA's 
duty to assist.  The Act did not alter the jurisdictional 
requirement for submitting new and material evidence.  38 
U.S.C.A. § 5013A(f) (West Supp. 2001).

In the June 1978 rating decision, the RO denied the claim 
because the record did not show either a neck injury in 
service or residuals of such an injury after service.  The 
additional evidence received into the record after June 1978 
indicates that the appellant has degenerative arthritis of 
the cervical spine.  The VA clinical records in August and 
December 1993 noted cervical spine tenderness and 
degenerative joint disease of the cervical spine.  Cervical 
tenderness was again noted in the April 1995 VA clinical 
records.  Although a December 1996 MRI of the cervical spine 
was reportedly normal, the VA neurologic and orthopedic 
examinations in November 1999 revealed cervical radiculopathy 
and degenerative changes.  These findings represent medical 
evidence attesting to a current cervical spine disorder, one 
of the factors that led to the RO's June 1978 denial of the 
claim.  As this newly presented evidence is probative as to 
one of the elements that was a specified basis for the last 
disallowance, it constitutes new and material evidence to 
reopen the claim.  See Evans, 9 Vet. App. at 284.  

As the record contains new and material evidence, the claim 
of service connection for a cervical spine disorder is 
reopened and will be addressed in the Remand section of this 
decision.  

D.  Compensation for a Gallbladder 
Disorder Pursuant to 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 was amended by Section 422 of Public Law 
104-204.  The new version of the law is effective with 
respect to claims filed on or after October 1, 1997.  The 
appellant's claim was filed after this date, and thus the 
current version of the law applies.  VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The appellant's gallbladder was removed in June 1995 at a VA 
facility.  He had experienced an uneventful recovery from a 
right knee surgery the previous month when he complained of 
chest pain.  VA physicians suspected a pulmonary 
thromboembolism.  During his treatment for this with 
antibiotics, an abdominal CT scan revealed a nonfunctioning 
gallbladder, which was removed; he thereafter had a normal 
course of convalescence.  

The appellant maintains that the removal was necessitated by 
a reaction to medications he had been prescribed.  However, 
there is no indication that the acute cholecystitis was 
caused by VA medical treatment.  The VA hospital records in 
May and June 1995 indicated that the appellant was treated 
with antibiotics for a suspected pulmonary thromboembolism, 
but there was no indication that the acute cholecystitis 
resulted from that medication.  The only such indication is 
that provided by the appellant's own contentions, which are 
not probative because the record does not show that he has 
any medical expertise that would qualify him to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 94-
95 (1992).  Moreover, even if there were some indication of a 
connection between the development of acute cholecystitis and 
the medication, there is no suggestion that the proximate 
cause of the acute cholecystitis was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
care and treatment, or that it was an event not reasonably 
foreseeable.

In this case, the VA hospital records fail to indicate any 
relationship between the treatment for a suspected pulmonary 
thromboembolism and his acute cholecystitis.  There being no 
competent evidence to support the claim, the preponderance of 
the evidence is against the claim seeking compensation for a 
gallbladder disorder pursuant to 38 U.S.C.A. § 1151 for 
additional disability arising from VA hospitalization and 
medical treatment in 1995.  


ORDER

An evaluation in excess of 10 percent for 
blepharoconjunctivitis of the left eye is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied, and referral for extraschedular evaluation is 
denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  

The claim of entitlement to service connection for a cervical 
spine disorder is reopened.   

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability, including a gallbladder disorder, arising from VA 
hospitalization and medical treatment in 1995 is denied.


REMAND

As noted above, VA has a duty to assist the appellant in the 
development of evidence necessary to substantiate the claim.  
VA must, in appropriate cases, provide a medical examination 
or opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(4)).  

In this appeal, the appellant in part claims increased 
evaluations for a low back disability, a right knee 
disability, and a right shoulder disability.  The RO afforded 
the appellant VA examinations for these disabilities in 
August 1998 and November 1999.  Because it appears that the 
examiner in November 1999 did not have the veteran's claims 
folder for review, and because these are not the types of 
disability that may be evaluated by strictly mechanical 
application of the rating criteria, an examination must be 
given that takes into account the medical history of 
disability.

With respect to the claims seeking service connection for a 
thoracic spine disorder, a left shoulder disorder, a left 
forearm disorder, a little finger disorder, left leg and 
ankle radiculopathy, left calf phlebitis, and headaches, as 
noted above the VCAA eliminated the well-grounded-claim 
requirement and revised the duty to assist.  Because of the 
change in the law brought about by the VCAA, a remand of 
these claims is required for compliance with the notice and 
duty to assist provisions contained in the new law.  
Similarly, the reopened claim of service connection for a 
cervical spine disorder has not yet been adjudicated on the 
merits in light of the revised notice and duty-to-assist 
requirements.  

On VA orthopedic examination in November 1999, the examiner 
stated that he had no opinion as to whether the thoracic 
spine disorder, left shoulder disorder, left forearm 
disorder, little finger disorder, left leg and ankle 
radiculopathy, or left calf phlebitis were related to 
service, because no medical records were available.  An 
examination must take into account treatment records, and the 
claims file must be provided for the examiner to review 
before the examination. 

Similarly, the November 1999 VA neurologic examination 
provided a diagnosis of chronic tension and possibly vascular 
headaches.  The examiner indicated that the headaches could 
be related to the neck or back problems, or they could be 
atypical migraine type headaches.  The issue of entitlement 
to service connection for a cervical spine disorder has not 
been resolved, and, as one potential explanation for the 
headaches is related to a neck disorder, this issue must be 
deferred.

Finally, in this decision the Board reopened the claim of 
service connection for a cervical spine disorder.  The 
disorder was evaluated in the November 1999 VA examinations, 
but no attempt was made to determine the etiology of this 
disorder.  While the claim is remanded, the appellant should 
be provided a VA examination to determine the etiology of the 
claimed cervical spine disorder.  

The case is REMANDED for the following development:

1.  Contact the appellant and ask him to 
supply the names and addresses of any 
individuals or treatment facilities that 
(1) have treated him for low back, right 
knee, and right shoulder disabilities 
since June 1998, and (2) have treated him 
for a thoracic spine disorder, a left 
shoulder disorder, a left forearm 
disorder, a little finger disorder, left 
leg and ankle radiculopathy, left calf 
phlebitis, headaches, and a cervical 
spine disorder at any time since service.  
For all treatment identified, he should 
specify the dates of such treatment.  
After securing any necessary releases, 
the RO should request complete clinical 
records of such treatment and associate 
them with the claims folder.  If any 
development efforts are unsuccessful, 
notify the claimant of the records that 
have not been obtained, of the efforts 
undertaken to develop those records, and 
of further action to be taken in 
connection with the claim. 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159(e)).

2.  Schedule the appellant for VA 
examination(s) to determine the severity 
of the low back, right knee, and right 
shoulder disabilities.  The claims file 
and a copy of this REMAND must be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
The pertinent history concerning the 
disabilities should be reviewed, and all 
necessary tests and studies, including 
range of motion measurements, must be 
accomplished.  The report(s) of 
examination(s) should contain a detailed 
account of all manifestations of the 
disabilities found to be present.  The 
examiner(s) should be asked to express an 
opinion, with respect to each disability, 
as to whether pain could significantly 
limit functional ability during flare-ups 
or with prolonged use, whether any pain 
or functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

3.  Schedule the appellant for VA 
examination(s) to determine the etiology 
of the claimed thoracic spine disorder, a 
left shoulder disorder, a left forearm 
disorder, a little finger disorder, left 
leg and ankle radiculopathy, left calf 
phlebitis, headaches, and cervical spine 
disorder.  The claims file and a copy of 
this REMAND must be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  The pertinent 
history concerning the disabilities 
should be reviewed, and all necessary 
tests and studies must be accomplished.  
The examiner(s) should be asked to 
express an opinion, with respect to each 
disability, as to whether it is at least 
as likely as not that the disability is 
related to a disease or injury in service 
or to a service-connected disability.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeal

 



